DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Description of Inventions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-8, drawn to a method related to a client terminal, where the client terminal with the help of an authentication device, obtains signature information, a first value and an authentication factor, wherein the signature information is obtained by signing a challenge value sent by a server, the first value is used for representing the number of operations of signing the challenge value, and the authentication factor is used for representing login information of the client terminal logging in to the server; generating, by the client terminal, authentication information based on the signature information, the first value, and the authentication factor; and sending, by the client terminal, the authentication information to the server, wherein the server verifies the authentication information, classified in CPC H04L63/0853.
II. 	Claims 11- 16, drawn to a method, related to a server, where the server send a challenge value to a client terminal and receives the authentication information returned by the client and verifies the authentication information, classified in H04L63/1416.
III. 	Claims 17-20, drawn to a system comprising a client terminal and server, where the server sends a challenge value to the client terminal and the client terminal , classified in H04L2463/082.
    How Inventions are Related
Inventions III and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations. In the instant case, the combination III as claimed does not require the particulars of the subcombination I as claimed because combination III which teaches an authentication system comprising a client terminal and server does not rely upon the specific details of the subcombination I which teaches the limitation of the client terminal, for patentability. The subcombination I has separate utility such as: teaching about the client terminal which generates authentication information comprising signature information, number of operations of signing the challenge value and authentication factor without requiring the server to generate the authentication information or being part of the authentication process.
Inventions III and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations. In the instant case, the combination III as claimed does not require the particulars of the subcombination II as claimed because combination III which teaches an authentication system comprising a client terminal and 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case subcombination I has separate utility such as: teaching about the client terminal which generates authentication information comprising signature information, number of operations of signing the challenge value and authentication factor without requiring the server to generate the authentication information or being part of the authentication process.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable 
Explanation why Restriction is Proper
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.
101 and/or 35 U.S.C. 112, first paragraph.

Inventions I and II require significantly different search queries with respect to one another. For instance, the method of generating authentication information by a client terminal 
Applicant’s Response
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346.  The examiner can normally be reached on Mon-Fri 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/Y.J./Examiner, Art Unit 2432                                                                                                                                                                                                        

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432